DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
Claims 1-11 are pending in the application.  Claims 5, 8 and 9 are withdrawn.  Claims 1-4, 6, 7, 10 and 11 are currently under examination.
All previous rejection not reiterated in this office action are withdrawn.
Claim Objections
Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim (claim 10) cannot serve as a basis for any other multiple dependent claim, either directly or indirectly.  See MPEP § 608.01(n).  Accordingly, the claim 11 has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the recitation of “driven by damage or toxin responsive promoters” renders the claim indefinite because it is unclear whether the synthetic eukaryotic chromosome further comprising such reporter genes driven by damage or toxin responsive promoters, or the lineage reporter genes driven by damage or toxin responsive genes.  
Claim 7 is rejected for same reason because it depends on claim 6.  
Regarding claim 10, the recitation of “the synthetic chromosome of any of the preceding claims” renders the claim indefinite because claim 5, 8 and 9 are drawn to a method, not a synthetic chromosome.  Further, claims 6 and 7 are drawn to reporter with damage or toxin response promoters, it is unclear whether the five lineage specific promoter is link to same reporter gene or additional reporter gene.  If it depends on claim 1, it is unclear whether the five promoter is linked to lineage specific gene or linked to other markers.  As such, the metes and bounds of the claim cannot be established.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chestnut et al (US 2008/0216185) in view of Greene et al (US 20180010150).
 Chestnut et al. teach method of inserting genetic material comprising a first and second nucleic acid into a stem cell (paragraph [0007], [0022]). Chestnut et al. teach that the genetic material may be a promoter linked to fluorescent protein or multiple promoters, reporters, selection markers and regulatory elements (see paragraph [0016]).  Chestnut teach such a system may be used to identify or select for cells entering a specific state of differentiation (see paragraph [0031]).  Chestnut teach that the promoters may be lineage specific or developmental stage specific (see paragraph [0026]).  Chestnut further teach that lineage specific promoter may also be linked to toxic gene to eliminate cells from a specific lineage upon differentiation (paragraph [0026]). Chestnut teach using multiple promoter and multiple fluorescent reporter gene to detect chromosomal changes during particular stage if differentiation (paragraph [0039]). Chestnut et al. teach that the genetically modified stem cells may be used to study effects of drug on cell fate, protein-protein interaction, and the activity of specific cell signaling pathways in the context of normal cellular environments.  Chestnut et al. teach that promoter of the expression vectors may be regulatable promoters including metallothionein I gene, which may be induced by heavy metal zinc (see paragraph [0165]) or lineage specific promoter such as Oct4 promoter (see paragraph [0214]).
However, Chestnut et al. do not teach that the expression constructs are contained in a synthetic chromosome. 
Perkins et al. teach that the ability to generate fully-functional mammalian synthetic chromosomes represent a powerful system for cell based correction of genetic disorders, production of recombinant proteins in transgenic animals, analysis of regulation and expression of large human genes in a variety of cell types, studies of meiosis and chromosome structure, directing cell differentiation and dedifferentiation, formation of induced pluripotent stem cells, creation of multiple expression systems capable of stoichiometric production of encoded factors…etc (see paragraph [0005]).  Perkins et al. teach fully functional mammalian synthetic chromosome offer several advantages over viral based delivery system including increased payload size and avoidance of transcriptional silencing (see paragraph [0006]).  Perkins et al. further teach methods for making synthetic chromosomes that carrying different tags (see paragraph [0013], [0076]-[0081]), and reporter cell lines that produces said synthetic chromosome which may be monitored in real time (see paragraph [0094]-[0098]).
It would have been obvious to an ordinary skilled in the art that the expression constructs encoding multiple reporters taught by Chestnut et al. may be incorporated into a synthetic chromosome based on the teaching of Perkins et al. The ordinary skilled in the art would be motivated to do so because Perkins et al. teach that synthetic chromosome can carry large payload, which is preferable for incorporating multiple expression cassettes for monitoring different differentiation stages as suggested by Chestnut et al. The level of skill in the art is high.  Absent evidence from the contrary, an ordinary skilled in the art would have reasonable expectation of success to incorporate multiple expression cassette into a synthetic chromosome following instruction set forth in prior art as demonstrated by Perkins et al.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Response to Arguments
In response to the rejection, Applicant argues that the use of the functional language in a claim is permissible, and the synthetic eukaryotic chromosomes (SEC) by definition have certain capabilities.  Applicant states that the claimed synthetic eukaryotic chromosomes are used to faithfully convey lineage reporters for single cell spatiotemporal analysis in a eukaryotic cell in response to differentiation cue.  Applicant argues that the synthetic chromosomes are defined by their function as described in specification, paragraph [0004] [00023] and [00036].  Applicant argues that the described structural and functional characteristics are not found in Chestnut. Applicant states that example 2 describes a solution provided by the instant application for identification of single cells with specific lineage phenotypes.  Applicant argues that synthetic eukaryotic chromosomes eliminate the significant safety concerns arising from genomic integration because they are non-integrating, autonomously replicating and stably transmitted to daughter cells. Applicant argues that Chestnut is directed to engineer sites for genomic integration into stem cells to genetically modify them, which is a different mechanism than synthetic chromosome.  Applicant argues that there is no motivation to combine Perkin and Greene.  Applicant argues the claimed synthetic chromosome is different from any of the chromosomes found in cited references.  Applicant argues that the usefulness of the claimed synthetic chromosome is predicted on its ability to function as an independent, non-integrating, autonomously replicating, stable chromosome, which deserves patentable weight.  Applicant argues that “monitoring different differentiation stages as suggested by Chestnut” fails to rise to the level of a specific teaching of the ability to perform spatiotemporal analysis of a single cell’s response to differentiation cues.  Applicant argues that description of monitoring and/or enriching for cells expressing particular marker genes, or negatively selecting cells by expression of a toxic gene fails as a teaching to the skilled artisan of the claimed single cell spatiotemporal analysis of response to differentiation cues.  
The above arguments have been fully considered but deemed unpersuasive.  The present claim 1 recites that a synthetic eukaryotic chromosome comprising a plurality of lineage reporter genes to allow single cell spatiotemporal analysis in a viable eukaryotic cell in response to differentiation cues.  The only structural limitation is that the SEC comprises a plurality of lineage reporter genes.  As such, the SEC rendered obvious by combined teaching from Chestnut and Perkin and Greene, a SEC comprising at least two lineage reporter genes, meets this limitation.  The functional language is permissible, but unless the claimed function result in a structural difference between the claimed SEC and SEC rendered obvious by prior art, the teaching from prior art meets this functional limitation.  In other words, if the claimed SEC comprising a plurality of lineage reporter genes can allow single cell spatiotemporal analysis in a viable cell, a SEC rendered obvious by prior art (SEC comprising multiple lineage reporter genes) can also have this single cell spatiotemporal analysis function. The alleged advantage of being an independent, non-integrating, autonomously replicating, stable chromosome is recognized by the teaching from Perkins (1st col., paragraph [0006]), which is a property shared by SECs.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rejection clearly states that the motivation to combine is that Perkins teach SEC can carry large payload, which is preferable for incorporating multiple expression cassette of lineage reporter.  Whether “monitoring different differentiation stages as suggested by Chestnut” rise to the level of a specific teaching of the ability to perform spatiotemporal analysis of a single cell’s response to differentiation cues is not relevant because the SEC rendered obvious by prior art meets all the structural limitation of the present claim.  Therefore, for reasons discussed in the previous rejection and set forth above, this rejection is still considered proper and thus maintained.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636